Citation Nr: 0927742	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips.

2.  Entitlement to service connection for osteoarthritis of 
the knees.

3.  Entitlement to service connection for osteoarthritis of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 
1992, and from March to September 2003.  He had additional 
service with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for osteoarthritis of the hips, 
knees and feet.  This case was previously before the Board in 
September 2007, at which time it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

In its September 2007 decision, the Board granted service 
connection for bilateral hearing loss and for tinnitus.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The issue of service connection for osteoarthritis of the 
feet is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Osteoarthritis of the knees was not present in service, 
and has not been documented following the Veteran's discharge 
from service.  

2.  Osteoarthritis of the hips was not present in service, 
and has not been documented following the Veteran's discharge 
from service.  

CONCLUSIONS OF LAW

1.  Osteoarthritis of the knees was not incurred in or 
aggravated by active service, or active duty for training, 
nor may it be presumed to have been incurred or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Osteoarthritis of the hips was not incurred in or 
aggravated by active service, or active duty for training, 
nor may it be presumed to have been incurred or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a September 2003 letter, issued prior to the rating 
decision on appeal, and in a September 2007 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
case was last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
evidence regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  Private medical 
records disclose that the Veteran reported bilateral knee 
pain in November 1998.  It was reported that this had been an 
ongoing problem for some time.  Following an examination, the 
assessment was bilateral knee arthralgias.  An August 2001 
private report reflects a history of marked lower extremity 
arthritis and pain with activity.  Moderate crepitus of the 
knees was noted.  The diagnosis was multiple arthralgias.  
Crepitus of the right knee was noted on an examination for 
the National Guard in March 2002.  Under the summary of 
defects section of this examination, it was indicated that 
the Veteran should apply for a permanent profile for his 
right knee.  A Medication Evaluation Board (MEB) was 
recommended for the left knee.  A February 2003 memorandum 
reveals that it was requested that the Veteran be reviewed by 
a MEB for a permanent profile.  It was stated that he had 
been diagnosed with arthritis of the knees. 

Several statements were received from N.R., a family nurse 
practitioner.  In August 2001, he related that the Veteran 
had a long-standing history of multiple arthritic symptoms, 
with marked degenerative arthritic joints, most pronounced in 
the lower extremities.  In February 2003, he asserted that 
the Veteran had degenerative arthritis of the knees.

When examined by the VA in October 2003, the Veteran asserted 
that he bruised his hip in 1991 when he fell down a flight of 
stairs.  He also claimed that he had jumped out of a 
helicopter in the 1990's and bruised his hip.  

The evidence against the Veteran's claim includes the service 
treatment records and the medical findings of record.  The 
lower extremities were evaluated as normal on the separation 
examination in September 1992, as well as on an examination 
for the National Guard in July 1998.  The Veteran 
specifically denied joint problems or arthritis in Reports of 
Medical History dated in April 1991, September 1992, and July 
1998.

The Board acknowledges that the Veteran reported a history of 
bilateral knee pain in November 1998.  He denied any trauma 
or injury to the knees.  An examination disclosed that he had 
full range of motion of the hips.  X-rays of the knees were 
negative.  

Following the October 2003 VA examination, the examiner 
commented that the Veteran had only minimal complaints 
concerning the hips and knees, such that 
X-rays of these joints were not indicated.  

The Veteran was most recently examined by the VA in May 2008.  
The examiner noted that he reviewed the claims folder.  The 
Veteran denied any specific injury or precipitating event 
concerning his knees or hips.  He dated the onset of his 
bilateral knee pain to 1998, and his hip pain to 2003.  X-
rays of the hips were unremarkable, and X-rays of the knees 
were normal.  The diagnosis concerning both bilateral 
knee and hip pain was gout, with no evidence of 
osteoarthritis.  The examiner commented that there was no 
documentation of any hip disorder or treatment in the medical 
records and, thus, hip arthritis was not caused by or a 
result of service.  He added that there was no documentation 
of any knee disorder or treatment in the service treatment 
records, and that, since there was no X-ray evidence of knee 
arthritis, it was not caused by or the result of service.  

While there were diagnoses of degenerative arthritis, none of 
those diagnoses were confirmed by X-ray studies.  Indeed, X-
rays in 1998 and 2008 were negative for degenerative or 
osteoarthritis in the hips or knees.  Rather, the VA examiner 
noted the Veteran suffers from gout.  The Board notes the 
Veteran's active duty service treatment records make no 
mention of gout and as noted above, are negative for 
complaints or findings of disability of the knees or hips.  
The only mention concerning the hip was that the Veteran's 
back pain radiated down the left leg.

Thus, there is no evidence of arthritis during the Veteran's 
active duty service or currently, and the preponderance of 
the competent evidence fails to establish a link between the 
claimed conditions and service.  While the Veteran contends 
that he suffers from arthritis of the hips and knees that is 
related to service, as a layperson, the Veteran is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation, as the diagnosis and etiology 
of arthritis requires medical testing and expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  In contrast, the 2008 VA 
examiner's opinion is predicated on a review of the claims 
folder, radiographic studies, and a complete examination of 
the Veteran, and the Board finds that it is of greater 
probative value than the Veteran's allegations regarding the 
existence of knee or hip arthritis.  Moreover, the VA 
examiner's opinion is of greater probative value than the 
medical care providers' diagnosis degenerative arthritis 
without X-ray evidence of such.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claims for service connection for osteoarthritis 
of the knees or hips.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for osteoarthritis of the knees is denied.

Service connection for osteoarthritis of the hips is denied.


REMAND

The Veteran also asserts that service connection is warranted 
for osteoarthritis of the feet.  During the hearing before 
the undersigned, he claimed that while he was in Panama with 
the National Guard in 1996, he jumped off a truck and 
severely bruised his feet.  

In its September 2007 remand, the Board requested that the 
Appeals Management Center (AMC) obtain the service treatment 
records from the Veteran's National Guard service.  Attempts 
to obtain such records were unsuccessful.  By letter dated 
September 2007, the AMC wrote to the Tennessee Army National 
Guard and requested that it verify the Veteran's service, 
including any periods of active duty for training.  However, 
no such verification has been received.  Inasmuch as the 
Veteran alleges that he injured his feet during a fall while 
in the National Guard, it is imperative that an attempt be 
made to verify any period of active duty for training.  

X-rays of the feet during a VA examination in May 2008 
demonstrated bilateral midfoot arthritis.  The examiner noted 
that an October 1997 report from a private physician showed 
bilateral foot arthralgias.  The VA examiner opined that it 
was as likely as not that arthritis was caused by service.  
However, he did not provide sufficient rationale for that 
conclusion.  The examiner noted that the Veteran reported the 
onset of foot pain in 1994, that his feet became increasingly 
painful with activity, that he was noted to have arthralgia 
in his feet in 1997 and that service treatment records 
revealed no documentation or treatment for foot problems.  As 
the Veteran was on active duty from June 1990 to November 
1992, prior to the onset of foot pain, and from March to 
September 2003, after the onset of pain, the basis for the 
examiner's conclusion that the condition is related to 
service is unclear.  Thus, the examination should be returned 
for clarification.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the 
Tennessee National Guard and request that 
it verify the Veteran's periods of active 
duty for training, to include any service 
in Panama in 1996.

2.  The RO/AMC should return the March 
2008 VA examination report to the 
examiner who conducted it, if possible.  
The examiner should be asked to provide a 
basis for the conclusion that the 
Veteran's foot arthritis is related to 
active military service in light of the 
fact that Veteran reported the onset of 
foot pain in 1994, after his first period 
of active duty and prior to his second, 
and that service treatment records 
revealed no documentation or treatment 
for foot problems.  If the examiner was 
basing his opinion on the 2003 period of 
active duty, he should indicate whether 
the foot condition was aggravated beyond 
natural progress by that 6-month period 
of service.  A rationale for any opinion 
given should be provided.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


